Supreme Court, New York County (Budd G. Goodman, J.), rendered February 27, 2003, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of three years, unanimously affirmed.
Defendant’s claim that his New Jersey felony did not qualify as a predicate felony is unpreserved (People v Samms, 95 NY2d 52, 57 [2000]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant was properly adjudicated a second felony offender. Concur—Tom, J.P., Mazzarelli, Andrias, Ellerin and Lerner, JJ.